Citation Nr: 1622330	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-06 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to a rating in excess of 10 percent for non-displaced healed fracture of the right ankle.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to August 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In December 2015, a videoconference hearing was held before the undersigned, and a transcript of the hearing is in the record.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration; however, no additional evidence was submitted.

The issue of entitlement to a rating in excess of 10 percent for non-displaced healed fracture of the right ankle is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran is not shown to have had a right leg disability at any time during the period of claim.


CONCLUSION OF LAW

Service connection for a right leg disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim outlined below.

VA's duty to notify was satisfied by a letter in October 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  At the hearing before the undersigned, the Veteran was advised of the criteria for service connection for a right leg disability.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran's service treatment records have been secured, and no pertinent post-service treatment records have been identified.  The RO arranged for a pertinent VA examination in December 2010.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for a right leg disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to this matter is met.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends that he is entitled to service connection for a right leg disability as secondary to his service-connected right ankle disability.

There is no medical evidence of record (to include in the Veteran's service treatment records) which documents any complaints, findings, diagnoses, or treatment of a right leg disability.  In a September 2010 statement, the Veteran asserted that he had had difficulty walking, standing, and putting pressure on his right leg and foot, and he claimed service connection for "leg injury and pain."  On VA joints examination in December 2010, it was noted that he had no complaints about his right leg and that he had stated that "his right leg pain is more in his right ankle"; during examination, it was noted that he was "nontender about the [right] leg" and that x-rays of his right tibia demonstrated no fractures or dislocations; the December 2010 VA examiner noted the Veteran's report that there was no pain in his right leg, and therefore opined that "it is unreasonable that his previous right ankle fracture is associated with right leg pain, given that the [Veteran] has no right leg pain today.  He states that he has been asymptomatic on his right leg."  At his December 2015 hearing, the Veteran testified that he put more pressure on his right leg because of his service-connected right ankle disability, but he stated that he had not received any treatment for his right leg at any time since 2010 (i.e., since he filed his current service connection claim).

The evidence shows that the Veteran has not had a right leg disability diagnosed at any time during the period of claim.  [The Veteran is competent to describe any discernible right leg symptoms without any specialized knowledge or training.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, his own opinion regarding the diagnosis or etiology of such symptoms (i.e., identifying such as manifestations of a right leg disability) are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the question of the diagnosis or etiology of such symptoms is a medical question beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).]  In the absence of competent evidence of a current diagnosis of a right leg disability, he has not presented a valid claim for service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Accordingly, the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for a right leg disability is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the issue of a rating in excess of 10 percent for non-displaced healed fracture of the right ankle.

The Veteran was most recently afforded a VA examination to assess his service-connected right ankle disability in December 2010.  Thereafter, at his December 2015 hearing, he testified that he believed his right ankle disability had gotten worse since his December 2010 examination, because he could no longer wear a regular shoe and had to start wearing boots.  Given these allegations of increased severity, a contemporaneous examination to assess his right ankle disability is necessary.  The reports of any ongoing treatment should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his right ankle disability, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  Obtain complete records of all such treatment and evaluation from all providers identified.  In addition, specifically secure complete copies of the clinical records of all updated (to the present) VA treatment and evaluation the Veteran has received for his right ankle disability at any time during the period of claim.

2.  Arrange for an ankle examination of the Veteran to determine the severity of his service-connected non-displaced healed fracture of the right ankle.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify and describe in detail all symptoms and manifestations of the Veteran's service-connected non-displaced healed fracture of the right ankle (and their degree of severity and impact on function).

(b) Please specifically comment on the impact of the Veteran's service-connected non-displaced healed fracture of the right ankle on occupational and daily activity functioning.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim of entitlement to a rating in excess of 10 percent for non-displaced healed fracture of the right ankle.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran (and any representative, if he has appointed one) the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


